Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 02/25/2021.
Claims 1-20 are pending.
Claims 1, 3-4, 8, 10-11, and 15-17 have been amended.  
Claims 6, 13, and 19 have been canceled.

Response to Arguments
Applicant’s arguments, with respect to the previous rejection(s) of claim(s) 1, 8, and 15 under 35 U.S.C. 103, have been considered but they are not persuasive. More specifically, the applicant argues that Kaisser does not teach any of the extensively amended claims 1, 8, and 15 limitations, and more specifically “ingesting content of a text corpus from one or more data sources into a repository according to the content having originated during a predefined contiguous time range”, since neither Kaisser nor Qadir “appear to disclose such functionality” or “any similar mechanisms” (Remarks filed 02/25/2021, page 6). The examiner respectfully disagrees. 
Primarly, the claim language “predefined contiguous time range” is very broad and subjective, and further it is noted that the features upon which applicant relies (i.e., “a predefined contiguous time range (e.g. 10 years)” (Remarks filed 02/25/2021, page 6)) are not recited in the rejected claim(s). Although the claims are interpreted in light of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Kaisser has been found to teach the limitations of amended claims 1, 8, and 15 as required by the claim language. Kaisser, paragraphs 0022-0023 and Fig. 1 teaches computer (repository) receiving user data records (content) being posts from “social media data storage component(s)” (text corpus from one or more data sources), where the components include “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (wherein the one or more data sources include…public archives of various publications); and paragraphs 0051, 0080, and claim 6 teaching the data record posts (content) examined being generated “within a predefined time interval” and/or “in the past” (having originated during a predefined contiguous time range).
See 35 U.S.C 103 section for full mapping of claim limitations necessitated by applicant amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisser (US Pub 20150227851), in view of Qadir et al (“Crisis analytics: big data-driven crisis response”, 2016), hereinafter Qadir.
Regarding claims 1, 8, and 15, Kaisser teaches a method, by a processor, a system comprising one or more computers with executable instructions, and a computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, for intelligent flow prediction (paragraphs 0008 and 0099-0103 teach “[e]mbodiments of the invention can be a computer implemented method for crowd detection, a computer program product, which can be loaded into a computer system, and the computer system, which can execute the computer implemented method when running instructions of the computer program product”, where the system includes “at least one processor” and “storage”/”memory” devices storing instructions (code)), comprising:
receiving user input indicative of a domain of interest and selected target entities associated with the domain of interest (paragraphs 0033 and 0082-0088 teach “receiving…a plurality of user generated data records (user input) from a social media data storage component” that describe crowd “formation” and “movement (domain of interest)” from “location A” to “location B” (selected target entities associated with the domain of interest). More specifically, paragraph 0086 teaches a user’s post (receiving user input) being “Tomorrow afternoon we are marching from Union Square to City Hall (indicative of domain of interest and selected target entities associated with the domain of interest). Help save the polar bears!”);
ingesting content of a text corpus from one or more data sources into a repository according to the content having originated during a predefined contiguous time range, wherein the one or more data sources include…public archives of various publications(paragraphs 0022-0023 and Fig. 1 teaches computer (repository) receiving user data records (content) being posts from “social media data storage component(s)” (text corpus from one or more data sources), where the components include “TWITTER being the first social media 101”, “FACEBOOK being wherein the one or more data sources include…public archives of various publications); and paragraphs 0051, 0080, and claim 6 teaching the data record posts (content) examined being generated “within a predefined time interval” and/or “in the past” (having originated during a predefined contiguous time range)); 
analyzing the content in the repository according to an entity extraction operation performed on the content to automatically identify the target entities in the content and a feature generation operation performed on the content to automatically identify features associated with the target entities and the domain of interest in the content (paragraphs 0022-0023, 0061, 0068, 0070, 0083-0088, and Fig. 2 teach “analyz[ing]” the user generated data record posts (analyzing the content) from the computer’s storage (in the repository) for “extracting location information” (according to an entity extraction operation performed on the content) including a mentioned “location A” and “location B” (to automatically identify the target entities in the content); and for further determining “features extracted from social media posts (user generated data records) (feature generation operation performed on the content to automatically identify features)”, where the posts also describe crowd “formation” and “movement (features associated with…the domain of interest in the content)” from “location A” to “location B” (features associated with the target entities…in the content)); 
training, using a machine learning operation, one or more forecast models using the identified features of one or more target variables (paragraphs 0068, 0070, 0083-0088, and Fig. 3 teach computing (training) a “predictive model (one or more forecast models)” by a “machine learning algorithm” (using a machine learning operation) using training data including the “features extracted from social media posts (user generated data records) (using the identified features)” from multiple users (of one or more target variables)); and
forecasting one or more flows of the domain of interest between the target entities according to the one or more forecast models (paragraphs 0068, 0070, and 0083-0088 teach a “predictive model” for (according to the one or more forecast models) predicting (forecasting) crowd “formation” and “movement (one or more flows of the domain of interest)” from the total number of users posts in a certain geographic regions and times, where predicted movement (forecasted flows of a domain of interest) is from “location A” to “location B” (between the target entities)), wherein the one or more flows are indicative of trade patterns of goods or services or migratory patterns of individuals between a first geographic region and a second geographic region predicted according to determined relationships between the identified features of the content from the predefined contiguous time range (paragraphs 0051, 0056, 0061, 0067-0068, 0070, 0080-0088, claim 6, and Fig. 6 teach a “predictive model” predicting crowd “formation” and “movement (flows are migratory patterns of individuals)” from (according to) “features extracted from social media posts (user generated data records)” (identified features of the content), the posts generated “within a predefined time interval” and/or “in the past” (from the predefined contiguous time range), including certain times (such as time 1 to time 2) or a general timeframe (for example “Tomorrow afternoon we are marching from Union Square to City Hall” and that this “can be resolved to the time period June 11, 14:00-18:00”) (determined relationships between the identified features) from the total number of users posts in a flows are migratory patterns of individuals) is from (between) “location A (first geographic region)” to “location B (second geographic region)”), and wherein the one or more flows include a quantitative value, an intensity score, an intensity category, or a combination thereof between the target entities (paragraphs 0030, 0083, and 0089 teach the output prediction of the machine learning system “corresponds to a…size (target flows include a quantitative value/an intensity score) of an expected crowd” or “numerical value (target flows include a quantitative value/an intensity score)”, where this prediction is crowd size and/or movement “about the total number of moving users (target flows include a quantitative value/an intensity score)” between locations).

However Kaisser does not explicitly teach wherein one or more data sources include governmental…archives of various publications.
Qadir teaches wherein the one or more data sources include governmental and public archives of various publications (pages 3-5, “Sources of big crisis data” section teaches using “big data sources…include…public/governmental data, and crowdsourced data” (data sources include governmental and public archives of various publications) including, as taught on pages 5-6, “Big crisis data analytics” section and pages 12-13, “Case study: migrant crisis”, paragraphs 3-5, data gathered over a “period of 4 months (September 2013 to January 2014)”. The data is further used by machine learning algorithms for tracking and predicting migrants between countries due to catastrophes or recorded migrant movement to provide aid more efficiently.).


Regarding claims 2, 9, and 16, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach mining the one or more data sources that describe one or more selected topics related to the one or more target variables (Kaisser, paragraphs 0022-0023, 0033, 0068, 0071, 0075, 0083-0088 and Fig. 1 teach processing/examining (mining) the total number of users (related to the one or more target variables) social media posts, where the posts are from “social media data storage component(s)” (data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (one or more data sources)”, stating (describe) intended user/crowd movement (one or more selected topics) from “location A” to “location B”).

Regarding claims 3, 10, and 16, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach extracting the identified features from the one or more data sources (Kaisser, paragraphs 0022-0023, 0068, and Fig. 1 teach using “features extracted from social media posts (user generated data records)” (extracting the identified features), where the posts are from “social media data storage component(s)” (data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (one or more data sources)”).

Regarding claims 4, 11, and 17, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach wherein the machine learning operation performs the training of the one or more forecast models using the identified features, historical data, historical target flow variables, or a combination thereof relating to the one or more target variables (Kaisser, paragraphs 0068, 0070, 0083-0088, and Fig. 3 teach computing (training) a “predictive model (one or more forecast models)” by a “machine learning algorithm (machine learning operation performs the training)” using training data including “features extracted from” the total number of users (identified features…relating to the one or more target variables) “social media posts”).

Regarding claims 7, 14, and 20, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15 and further teach the forecasting further includes:
matching quantitative and qualitative characteristics relating to the one or more target variables using text analysis on the content of one or more data sources (Kaisser, paragraphs 0022-0025, 0068, 0084-0088 teach “analyz[ing]” “text portions” of social media posts (using text analysis on the content), where the posts are from “social media data storage component(s)” (data sources) including “TWITTER being the first social media 101”, “FACEBOOK being the second social media 102” (one or more data sources)”, for comparing (matching) locations (qualitative characteristics) and times (qualitative characteristics) from the total number of users social media posts (relating to the one or more target variables), and determining how many the users (relating to the one or more target variables) intend on attending the locations (quantitative characteristics)); and 
forecasting the one or more flows using the matching quantitative and qualitative characteristics (Kaisser, paragraphs 0023-0025, 0068, 0070-0072, and 0083-0088 teach predicting (forecasting) crowd “formation” and “movement (flows)” from (using) “data analyzed in the extracting 4200 and identifying steps (the matching quantitative and qualitative characteristics)” as mapped in the limitation above).

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaisser (US Pub 20150227851), in view of Qadir et al (“Crisis analytics: big data-driven crisis response”, 2016), hereinafter Qadir, and further in view of Dexter et al (US Pub 20170357893), hereinafter Dexter.
Regarding claims 5, 12, and 18, the combination of Kaisser and Qadir teach all the claim limitations of claims 1, 8, and 15. However the combination does not explicitly teach scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting.
Dexter teaches scoring each of the one or more forecast models, wherein a forecast model having a highest score in comparison to other forecast models having lower scores is used for the forecasting (paragraph 0029 teaches “determin[ing] and associat[ing] a score for the plurality of AI algorithms (forecast models) and select an AI algorithm (forecast model) based on the score. In one example an AI algorithm with the highest (or lowest) score is selected (comparing to other forecast model scores)”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify predicting crowd formation and movement from social media posts, as taught by Kaisser as modified by tracking and predicting migration flow between countries based on machine learning and big data from “public/governmental data, and crowdsourced data” as taught by Qadir, to include scoring algorithms and selecting one based on the score as taught by Dexter in order to provide maximized versatility of computational accuracy, device resource management, and/or “timeliness” (Dexter, paragraphs 0014 and 0029).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116